Citation Nr: 1700763	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-27 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected fracture of left distal medial malleolus and left knee arthritis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

3.  Entitlement to service connection for diabetes mellitus, type II, (diabetes) to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran claims service connection for PTSD; however, the evidence includes diagnoses of PTSD, depression disorder, and anxiety disorder.  Accordingly, this claim for service connection has been expanded to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record.

The Veteran and his wife testified at a hearing before the undersigned in August 2016.  A transcript is of record.

The issue of service connection for diabetes, to include as due to exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's right ankle disability was caused by his service-connected left ankle fracture and left knee arthritis.

2.  The Veteran's acquired psychiatric disorder, to include PTSD, anxiety, and depression, is related to service.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  Service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veteran's Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Because the Board is granting in full the claims of entitlement to service connection for a right ankle disability and an acquired psychiatric disability, any procedural deficiency is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

To establish service connection for PTSD, the evidence must show: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

A.  Right Ankle

The Veteran claims entitlement to service connection for a right ankle disability as secondary to his service-connected left ankle and knee disabilities.  For the following reasons and bases, the Board finds that service connection for a right ankle disability is warranted on the basis of causation.  38 C.F.R. § 3.310(a).  

The Veteran is service connected for a fracture of left distal medial malleolus and for left knee arthritis.  He has a current diagnosis of peroneal tendonitis of the right ankle.  

The Veteran asserts that his right ankle condition is caused by his left ankle and left knee disabilities.  In the August 2016 hearing, he testified that he stepped off a curb and fell, twisting his ankle, in June 2006.  The injury resulted in torn tendons, his right foot being turned out, and walking with a limp; requiring the use of a hard ankle brace and cane, as well as surgical intervention.  Medical records of June 2006, July 2006, and November 2006 corroborate the Veteran's assertions, diagnosing him with a tear of the peroneal tendon as a result of the fall.

A March 2010 letter from the Veteran's private physician provides a positive nexus between his service-connected left ankle disability and his right ankle disability.  The physician opined that the Veteran's left ankle injury caused him to limp on and favor his right ankle, which led to his right ankle injury.

A VA examination from August 2010 provided a negative nexus opinion.  The examiner rationalized that the peroneal tendonitis was caused by the fall in June 2006 which tore the Veteran's peroneal tendon, but did not opine as to whether the left ankle and knee disabilities caused the Veteran to fall.  Since this opinion did not take into account the Veteran's left ankle and knee disabilities, the Board finds that the August 2010 opinion is less probative than the June 2010 opinion.  The evidence for and against the claim is at least in equipoise.  Accordingly, service connection for the Veteran's right ankle disorder is granted as secondary to his service-connected left ankle and knee disabilities.

In light of the medical evidence of record linking the Veteran's right ankle tendonitis with his service-connected left ankle and left knee disabilities, reasonable doubt must be resolved in the Veteran's favor.  Accordingly service connection for a right ankle disability is granted as secondary to service-connected left ankle and left knee disabilities.

B.  Acquired Psychiatric Condition

The Veteran asserts that his current psychiatric disorders are related to his active service.  Specifically, he attributes his current psychiatric symptomatology including recurring nightmares, hyper-vigilance, and being unable to attend public events or go swimming to two in-service stressors in which he pulled a drowned soldier from a lake and when he observed a soldier being removed from a tree after having committed suicide.  

Although the Veteran's service treatment records contain no documented evidence of such in-service incidents, at his August 2016 hearing, he testified to being called out on boat detail to retrieve the body of a soldier who had drowned three days prior.  He also testified to observing the body of a soldier being removed from a tree during a training exercise.  Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  Due to these incidents, he stated that he has been treated by a private psychiatrist for twenty years and cannot sit with his back exposed.  See id.; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As the reported incidents are lay-observable, the Board accepts as competent the Veteran's assertion regarding his in-service experiences.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, the Board notes that his statements are consistent and corroborated by several buddy and lay statements from fellow servicemen, friends, and his family.  A lay statement by J.S. dated August 2016 noted the Veteran reported distressing dreams about recovering a body from the lake in Fort Polk.  VA medical records also reflect that the Veteran reported disturbing thoughts about seeing dead bodies.  Thus, the Board finds his statements and testimony regarding these in-service incidents and the onset of his psychiatric symptomatology to be both competent and credible.  Jandreau, 492 F.3d at 1377 n. 4 (Fed. Cir. 2007);  see Baldwin v. West, 13 Vet. App. 1 (1999).

A VA mental health evaluation in May 2013 reflects that the Veteran reported anxiety, depression, and panic since service.  He denied exposure to combat, but reported seeing dead bodies on three occasions.  He reported distressing dreams and anxiety.  A VA psychiatrist diagnosed major depression and anxiety.  The psychiatrist opined that the Veteran did not meet the criteria for a diagnosis of PTSD.

An opinion from a private physician dated December 2013 shows a diagnosis of PTSD, major depression, and panic disorder.  The psychiatrist indicated that the Veteran experienced sleep disturbances and distressing dreams of pulling a soldier out of the water.

Based on the evidence of record, including the Veteran's credible, competent and corroborated statements and diagnoses from his private physician and VA doctor with positive nexus opinions, service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is warranted.


ORDER

Entitlement to service connection for a right ankle disorder, as secondary to a service-connected fracture of left distal medial malleolus and left knee arthritis, is granted.

Entitlement to service connection for an acquired psychiatric condition, to include PTSD, depression, and anxiety is granted.


REMAND

Although the Board sincerely regrets the delay, the service connection claim for diabetes must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision.

At his August 2016 hearing, and in several statements to VA, the Veteran asserted that it was his belief that his diabetes arose as a result of exposure to Agent Orange/herbicides encountered when performing his duties while in a demilitarized zone (DMZ) in Korea at Camp Castle in 1974-1976.  A remand is warranted to determine whether Agent Orange was stored or dumped at Camp Castle during the Veteran's service.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the U.S. Joint Services Records Research Center (JSRRC) to investigate the potential storage or dumping of Agent Orange at Camp Castle during the Veteran's service there.  The RO/AMC should provide a detailed statement of the Veteran's claimed herbicide exposure in Korea to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were stored as alleged in Korea.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record.

2.  Then, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


